     Case: 1:18-cv-04882 Document #: 10 Filed: 11/29/18 Page 1 of 1 PageID #:85

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

DeAndre Crawford
                               Plaintiff,
v.                                                   Case No.: 1:18−cv−04882
                                                     Honorable Edmond E. Chang
Charles Best, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, November 29, 2018:


         MINUTE entry before the Honorable Edmond E. Chang: On the Court's own
initiative, the Coourt will recruit pro bono counsel in light of the scope of the case and the
problems with service of process on at least four of the defendants. R. 6, 7, 8, 9. (If
Plaintiff objects to the recruitment, then he may file a motion to vacate the recruitment.)
Plaintiff is alerted that, like any other client who has retained an attorney, he must respect
the time and effort of his counsel, and must carefully consider all of the advice provided
by counsel. Counsel is under no obligation to pursue claims that do not have a reasonable
basis in law or in fact. If a recruited attorney withdraws due to the unreasonable conduct
or positions of a client, then it is very unlikely that another lawyer will be recruited.
Hopefully this will not come to pass, and instead the attorney−client relationship will be a
productive one. Also, Plaintiff must be realistic in considering the advice of counsel on
the risks of litigation and the potential damages. Status hearing of 11/30/2018 is reset to
01/23/2019 at 10:00 a.m., by which time hopefully counsel will have been in contact with
Plaintiff. Mailed notice(slb, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
